Citation Nr: 1706097	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 1967, from October 1968 to April 1981, and from October 1983 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hypertension.  The Veteran appeared at a September 2016 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  


REMAND

The Veteran asserts that service connection for hypertension is warranted as the disability was initially manifested during active service.  

The service medical records show that the Veteran was diagnosed with "transient hypertension" and "asymptomatic hypertension."  A February 1978 treatment record states that the Veteran had "transient hypertension."  Treating naval medical personnel reported that the Veteran had "asymptomatic HTN" since April 1976 with diastolic readings varying from 84 to 96; he had a blood pressure reading of 158/96 in January 1978; and "daily recording thereafter showed diverse fluctuations."  An assessment of "borderline hypertensive values" was advanced.  The report of the July 1988 physical examination for service separation notes that the Veteran exhibited a blood pressure reading of 128/86.  

A May 1992 treatment record from the Ponte Vedra Medical Center indicates that the Veteran was diagnosed with hypertension.  

A December 2009 VA hypertension examination report states that the Veteran was diagnosed with hypertension.  The examiner reported that the Veteran had several records in the service medical records which documented normotensive episodes.  However, in March 1976, he was noted to have a borderline hypertensive value less than 90 or normal.  Subsequently, on April 24, 1976, he was noted to be normotensive.  The VA physician concluded that it was less likely than not that  current hypertension was the same as the claimed hypertension in service.  The examiner commented that the Veteran's service medical records were silent for hypertension, and that there was a time when he had suspected hypertension; however, subsequent follow-up testing did not show that the Veteran had hypertension treatment during active service.  The examiner did not discuss or otherwise address the February 1978 naval treatment record showing diagnoses of "transient hypertension" and "asymptomatic hypertension."  Because of that omission, the Board finds that the December 2009 examination report is of little probative value.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the December 2009 VA examination report, the Board finds that further VA examination is necessary to adequately address the issues raised by this appeal.  

Clinical documentation dated after December 2009 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of hypertension after December 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of pertaining to treatment of the Veteran, including that provided after December 2009.  

3.  Schedule the Veteran for a VA hypertension examination to assist in determining the etiology of diagnosed hypertension and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner opine whether it is it at least as likely as not (50 percent probability or greater) that the diagnosed hypertension had its onset during active service, or is related to the in-service elevated blood pressure readings and diagnoses of "transient hypertension" and "asymptomatic hypertension," or is related to any incident of service.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

